DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             SANDRA BERNAL,
                                Appellant,

                                        v.

    CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS
          FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL
         CAPACITY BUT AS TRUSTEE OF ARLP TRUST 3,
            LUIS J. GALARZA and SONIA GALARZA,
                         Appellees.

                                   No. 4D18-891

                                 [June 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit; Joel
T. Lazarus, Senior Judge; L.T. Case No. CACE 14-016143 (11).

   Sandra Bernal, Pembroke Pines, pro se.

   No brief filed for appellees.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9315(a).

WARNER, FORST and KUNTZ, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.